DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 19 June 2020, has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Page 13, line 5 recites “which renders the outer protrusions 47 of the tongues 45 move to”. This appears to be grammatically incorrect, the examiner suggests amending to recite “which causes the outer protrusions 47 of the tongues 45 to move to” 
Appropriate correction is required.
Claim Objections
Claims 1, 5, 8, and 13 recite “the front end portion” as a component of the plunger rod, however, “a front end” has also been used in claim 1 to refer to a front end of a container of a cartridge. The examiner recommends using the language “the front end portion of the plunger rod” to clarify what component the front end portion is referring to.  
Claim 5 recites “and being at least the same width as the width of a rod portion”. The examiner recommends changing “being” to “is” to keep the tense consistent. Additionally it is unclear what is meant by “at least the same width”. The examiner recommends changing this to “and is larger than or equal to a width of a rod portion”. 
Claim 13 recites “which rod seat has a tubular portion, which is positioned concentrically of the rod stop portion,”. There appears to be grammatical errors in this phrase. The examiner recommends changing this to instead recite “wherein the rod seat has a tubular portion which is positioned concentric with the rod stop portion,”.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a front portion of the plunger rod". There is already antecedent basis given for “a front end portion of the plunger rod”. It is unclear if these are intended to be different elements. For the purpose of examination these are interpreted as being the same element.
Claim 1 recites “which are arranged to retain the front end portion during retraction of the plunger rod within the housing”. There is insufficient antecedent basis for “the housing” in the claim.
Claim 5 recites “the width of the entrance opening”, and “the width of a rod portion”. There is insufficient antecedent basis for “the width” in both recitations in the claim.
Claim 10 recites “the gaps between the tongues.” There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the end portions of some of the post elements”. There is insufficient antecedent basis for “the end portions” in the claim. 
Claim 15 recites “a generally elongated housing holding an exchangeable cartridge according to claim 1.” The exchangeable cartridge of claim 1 already recites “the housing”. It is unclear if this housing is intended to be the same housing or a different element. For the purpose of examination these are interpreted as being the same housing.
Claims 2-15 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sie et al. (US 2009/0299288 A1) in view of Törnsten et al. (US 2016/0310674 A1).
Regarding claim 1, Sie et al. discloses an exchangeable cartridge (100 Fig 1) for an injection device for delivering a liquid composition ([0049] “insulin”), the cartridge comprising a container ([0049] “medicament containing reservoir”) having a front end (the left end of 100 Fig 1, attached to connector 200) and a 5rear end (the right end of 100 Fig 1), and a plunger (120 Fig 4) slidably arranged within the container [0061], wherein the plunger is connectable with a plunger rod (310 Fig 1) of the injection device, wherein the container is arranged to receive the plunger rod from its rear end (See Fig 1 showing the orientation of the container), wherein the plunger comprises a rod connector (110 + 130 Fig 6) connectable with a front end portion (311 Fig 1) of the plunger rod (310 Fig 6), the rod connector having a portion (See base portion in annotated Fig 6 below), an outer wall section (See longitudinal extension of 110 as shown in annotated Fig 6 below) 10extending rearwards from the base portion, an inner wall section (See longitudinal extension of 130 as shown in annotated Fig 6 below) extending rearwards from the base portion, and a rod stop portion (See the surface of the rod connector that connects to the front end portion 311 Fig 6) encircled by the inner wall section, wherein the inner wall section comprises several tongues (131 Fig 5) protruding rearwards from the base portion (the tongues 131 are rearward from the base portion, See Fig 6) and defining an entrance opening (See opening on the right side of Fig 6 at the tongues 131) for the plunger rod, wherein the inner wall section is arranged to receive a 15front portion of the plunger rod (311 Fig 1) through the entrance opening (See Fig 6), and wherein the tongues are provided with retaining portions (132 Fig 5), which are arranged to retain the front end portion during retraction of the plunger rod within the housing ([0066], [0078] disconnection is only permitted when a predetermined force is exerted or by relative twisting, otherwise the components are retained together).

    PNG
    media_image1.png
    545
    616
    media_image1.png
    Greyscale

However Sie et al. fails to disclose wherein the container is provided with a disposable cap, which covers at least a part of an opening of the container at the rear end of the container, and 20which constitutes a rear stop for the rod connector.
Törnsten et al. teaches a container (27 Fig 7) is provided with a disposable cap (See cap in annotated Fig 7 below), which covers at least a part of an opening of the container at the rear end of the container, and 20which constitutes a rear stop for the rod connector (7 Fig 7).

    PNG
    media_image2.png
    717
    730
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of effective filing for the container of Sie et al. to be provided with a cap as taught by Törnsten et al. to prevent the rod connector from being pulled out of the rear end of the container upon withdraw of the plunger rod from the container.
Regarding claim 2, modified Sie et al. teaches the exchangeable cartridge according to claim 1. Modified Sie et al. fails to teach further comprising a sleeve enclosing the container and being configured for mounting of the cartridge at the housing.
Törnsten et al. further teaches further comprising a sleeve (27a Fig 2) enclosing the container and being configured for mounting of the cartridge at the housing ([0021] “sleeve 27a enclosing the container 27”, “mounting of the cartridge 3 at the housing 2.”).  It would have been obvious to one of ordinary skill in the art at the time of effective filing for the device of modified Sie et al. to further comprise the sleeve with the limitations as taught by Törnsten et al. to assist in providing “an accurate and engaging mounting of the cartridge 3 at the housing 2.”[0021]
Regarding claim 3, modified Sie et al. teaches the exchangeable cartridge according to claim 2. Törnsten et al. further teaches wherein the disposable cap is an integral portion of the sleeve (See the crosshatching of the cap is the same as that of the rear portion of the sleeve).  
Regarding claim 4, modified Sie et al. teaches the exchangeable cartridge according to claim 1. Modified Sie et al. further teaches wherein a rear end of the outer wall section of the rod connector is arranged to abut the disposable cap in a rearmost position (As shown in Figs 4 and 6 of Sie et al., the rear end 112 of the outer wall section 110 extends to the reservoir wall, [0054] “the friction enhancing member 110 is provided with a number of longitudinally extending flexible shanks or arms which forms connections towards radially extending friction engaging endpoints 112 adapted to frictionally engage the reservoir wall 101.”, this component corresponds to the flange, 26 Fig 8, of Törnsten et al. that is on the outer surface, 21 Fig 8, and arranged to abut the disposable cap in a rearmost position when the rod is pulled out of the rear end).
Regarding claim 5, modified Sie et al. teaches the exchangeable cartridge according to claim 1. Modified Sie et al. further teaches wherein the width of the entrance opening (See dimension of width at inward projection in annotated Fig 6 below) is smaller than a maximum width of the front end portion (See dimension of maximum width at threads in annotated Fig 6 below), and being at least the same width as the width of a rod portion adjacent to and rear of the front end portion (The width of the entrance opening defined at the inward projections is the same width as the rod portion grooves between the threads as shown in Fig 6), wherein the tongues (132 Fig 5) are resilient for 5enabling the front end portion to pass the entrance opening upon exerting an opening force on the tongues ([0068] “Due to the shape of the connective members 131 and the material chosen, the connective members are able to flex in the radial direction. The connective members 131 are adapted to couple with the linear actuation member 310 of an infusion pump, when linear actuation member 310 is inserted into the piston assembly (110, 120, 130).”, [0070] “snap or catch behind protrusions formed on linear actuation member 310”).

    PNG
    media_image3.png
    487
    575
    media_image3.png
    Greyscale

Regarding claim 6, modified Sie et al. teaches the exchangeable cartridge according to claim 1. Modified Sie et al. further teaches wherein each retaining portion (132 Fig 5) comprises a rear surface, which extends radially inwards in a forward direction of the container (See rear surface extending radially inwards in a forward direction in annotated Fig 6 below).  

    PNG
    media_image4.png
    541
    734
    media_image4.png
    Greyscale

Regarding claim 7, modified Sie et al. teaches the exchangeable cartridge according to claim 1. Modified Sie et al. further teaches wherein the rod stop portion comprises a central pin protruding rearwards from the base portion (See annotated Fig 6 below, the central pin is the portion of the third member 130 that is adapted for keyed connection to the mating key-shaped coupling means 116 in member 110, and the material that extends rearward from it).

    PNG
    media_image1.png
    545
    616
    media_image1.png
    Greyscale

Regarding claim 8, modified Sie et al. teaches the exchangeable cartridge according to claim 1. Modified Sie et al. further teaches wherein the entrance opening and the rod stop portion are arranged at a distance to each other (See longitudinal distance in annotated Fig 6 below) which enables a longitudinal play between the front end portion of the plunger rod on one hand and the entrance opening and the rod stop portion on the other hand, when the rod connector is connected to the front end portion (The front most end of the plunger rod can move longitudinally between the two positions, the projections of the rod connector can connect to the threads at the front of the front end portion or further rearward as shown in Fig 6), 20thereby enabling the front end portion to move back and forth between the entrance opening and the rod stop portion without moving the plunger ([0077]-[0078] connection and disconnection of the connector from the piston rod is made by moving the component relative to each other without moving the plunger).

    PNG
    media_image5.png
    470
    585
    media_image5.png
    Greyscale

Regarding claim 9, modified Sie et al. teaches the exchangeable cartridge according to claim 1. Modified Sie et al. further teaches wherein the outer wall section is longitudinally movable relative to the inner wall section ([0067] The keyed connection would be made by moving the members 110 and 130 of the rod connector that form the inner and outer wall sections longitudinally relative to each other to bring them together).
Regarding claim 10, modified Sie et al. teaches the exchangeable cartridge according to claim 9. Modified Sie et al. further teaches wherein the outer wall section (longitudinal extension of 110 Fig 6) comprises several longitudinally elongated post elements (114 and 120 Fig 3) positioned in the gaps between the tongues (tongues 131 have gaps between them Fig 5, the elongated post elements 114 and 120 are arranged radially along the gaps, see in Fig 6).  
Regarding claim 11, modified Sie et al. teaches the exchangeable cartridge according to claim 10. Modified Sie et al. further teaches wherein the outer wall section comprises a rear ring and a front ring (See rear and front rings in annotated Fig 3 below), which is longitudinally parallel to the rear ring (See Figs 3 and 6, the rings are parallel to each other), wherein the rear and front rings are integral with the post elements (the rings are integral with posts 114 and 120 Fig 3), wherein the rear and front rings extend outside of the tongues (See in Fig 6 how the rings are radially outside of the inner wall section 130 with tongues 131), and wherein there is a gap between the rear and front rings (the rings are separated by the length of the post elements 120 Fig 3).  

    PNG
    media_image6.png
    388
    541
    media_image6.png
    Greyscale

Regarding claim 12, modified Sie et al. teaches the exchangeable cartridge according to claim 9. Modified Sie et al. further teaches wherein the end portions of some of the post elements (the front ends of some of 114 and 120 ) are provided with a respective inner protrusion (See inner protrusion in annotated Fig 3 below), wherein the base portion at each post element having such an inner protrusion is provided with several consecutive recesses (See consecutive recesses in annotated Fig 3 below), which are arranged to be able to receive the inner protrusion of the post element (The recesses are arranged around the protrusions, receiving the protrusions therebetween, see Fig 3).
  
    PNG
    media_image7.png
    516
    667
    media_image7.png
    Greyscale

Regarding claim 14, modified Sie et al. teaches the exchangeable cartridge according to claim 1. Modified Sie et al. further teaches wherein the outer wall section (longitudinal extension of 110 Fig 6) is a tubular portion (See tubular shape of 130 Fig 5).  
Regarding claim 15, Modified Sie et al. teaches an injection device (“infusion pump” 300 Fig 1) for delivering a liquid composition ([0041] “liquid”, [0049] “insulin”), comprising a generally elongated housing (301 Fig 1, the housing is an elongated rectangular form) holding an exchangeable cartridge ([0049] “infusion pump 300 adapted for receiving a medicament containing reservoir 100”) according to 25claim 1 (See the rejection of claim 1 over Sie et al. in view of Törnsten et al.).


Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 13, Sie et al. in view of Törnsten et al. is the closest art of record. However, the outer wall section of modified Sie et al. does not further comprise a rod seat at the center thereof, which rod seat has a tubular portion, which is positioned concentrically of the rod stop portion, and a ring shaped collar portion encircling the periphery of the tubular portion at its rear end, wherein the collar portion has a curved surface, which mates with a bulging front surface of the front end portion, and wherein the post elements are integral with the rod seat, and are connected with the rod seat via a respective spoke element.  It would not be obvious to one of ordinary skill in the art to include the features of claim 13 in the device of modified Sie et al. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783